DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/22 has been entered since no claims were filed on 5/23/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18, 23, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. US 8,811,015 B2 in view of Rinehart US 7173823 B1.

Re claim 17, Wagner et al. teach a heat exchanger assembly (figs), comprising: an enclosure (area internal to case 200 but not including channel 220)  defining an open interior space, the enclosure comprising: a bottom portion, comprising: a bottom wall (540, annotated fig, noting the bottom wall is bottom relative top the “open interior space” ), a base tray (annotated fig) comprising a cooling medium flow path area extending outward from the bottom wall, the base tray comprising a plurality of fluid channels (220), the plurality of fluid channels extending between an inlet manifold area and an outlet manifold area for the flow of a heat exchange fluid through the heat exchanger (areas adjacent 222 and 224)  , a base tray peripheral flange area (annotated fig )  extending from and surrounding the cooling medium flow path area, the base wall of the base tray forming the bottommost wall of the heat exchanger (noting the bottommost portion of the portion of the heat exchanger in which fluid is travelling in the channel) and the base wall supporting the heat exchanger, a base tray sidewall (annotated fig) extending between the base wall and a bottom wall, and a top plate (540) positioned on and supported by the base tray peripheral flange area and the ribs, the top plate sealing (figs)
the cooling medium flow path area from the open interior space, the top plate forming part of the bottom wall, the top plate having a first side defining a primary heat transfer area for receiving one or more heat-generating components (520 ) and a second side, opposite to the first side, for effecting a sealing relationship between the top plate and base tray peripheral flange area; a sidewall (annotated fig ) with an end connected to the bottom wall, the sidewall extending away from the bottom wall and surrounding the bottom wall;   a cover portion (top 200) positioned on an end of the sidewall distal from the bottom wall and in sealing relationship with the sidewall, the length of the sidewall forming the open interior space between the cover portion and the top plate, the cover portion having a sealing surface disposed in face-to-face sealing relationship with a peripheral flange of the sidewall (figs, noting mating surface when assembled); and the one or more heat generating components (520) positioned within the enclosure and, positioned on and supported by on the bottom wall including the top plate (noting the integral structure and therefore integral support, figs).  
Wagner et al. fail to explicitly teach details of the fins.
Rinehart teach a plurality of fluid channels formed by a plurality of ribs extending from a base wall of the base tray to have pin fins extend from  both sides (fig 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by Rinehart in the Wagner et al. invention in order to advantageously allow for enhanced heat exchange by thermally coupling and supporting both the top and bottom walls.


    PNG
    media_image1.png
    1020
    826
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    879
    926
    media_image2.png
    Greyscale


Re claim 18,  Wagner et al.  teach the top plate is comprised of a first, thermally conductive material and the base tray and the cover portion are comprised of a second, non-thermally conductive material (col 10 line 1 noting a thermally conductive plate will naturally be made of a thermally conductive material, and additionally noting that it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the spring out of aluminum for increased heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07; col 4 lines 37-40).
Re claim 23, Wagner et al. teach wherein the one or more heat generating components are  batteries (“a battery) on the laminated bus 400,” col 2 line 8 and noting 400 also generate heats, fig 5) positioned between the top plate and the cover portion . 
Re claim 29, Wagner et al., as modified, teach the plurality of ribs extend along the longitudinal axis of the heat exchanger assembly and support the second side of the top plate (noting three dimensional objects extend in all direction and in the instant combination the claim limitations are met)..
Additionally,
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. US 8,811,015 B2, as modified by Rinehart US 7173823 B1., in view of  Mahe US 2016/0049705 Al.
Re claim 23, Mahe  teach wherein the one or more heat generating components are  batteries (para 3 and 42) positioned between the top plate and the cover (noting the batteries are placed in the area to be cooled in the primary reference) to provide a power source adjacent to an inverter circuit. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the one or more heat generating components are  batteries as taught by Mahe  in the Wagner et al. , as modified, invention in order to advantageously allow for optimal automobile performance.
 
Allowable Subject Matter
Claims 1, 4-8, 13-16, 24-25 and 27 are allowed.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see reply, filed 5/12/2022, with respect to the 112 rejections and the drawing objections have been fully considered and are persuasive.  The 112 rejections and the drawing objections have been withdrawn. 
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 17 and those dependent therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (noting incorporating Rinehart US 7173823 B1 teach portions of the newly cited scope of the claim).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763